Exhibit 10.23

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [GRANT DATE] Performance Share Award Notice (the “Notice”)

Executive

Company

You have been awarded XXXX target performance share awards (“PSAs”) that will be
paid in shares of common stock of Fortune Brands Home & Security, Inc. (the
“Company”). The number of shares of Company common stock paid (if any) at the
end of the Performance Period will be based upon Company performance compared to
the performance goals described below and pursuant to the terms and conditions
of the Fortune Brands Home & Security, Inc. 2013 Long-Term Incentive Plan (the
“Plan”) and the Performance Share Award Agreement (together with this Notice,
Agreement”). In exchange for accepting the PSAs, you will be required to agree
to the restrictive covenant language contained in the agreement. Copies of the
Plan and the Performance Share Award Agreement are available on the UBS website
(www.ubs.com/onesource/fbhs). Capitalized terms not defined in this Notice have
the meanings specified in the Plan or the Agreement.

 

Award:    The right to earn a number of shares of Company common stock, to be
paid at the end of the Performance Period, based upon the Company’s attainment
of the performance goals described below. Award Date:    [GRANT DATE]
Performance Period:    January 1, XXX – December 31, XXX Payout Date:    The
date the Compensation Committee of the Company’s Board of Directors certifies
attainment of the performance goals described below. Performance Goals
and Percentage of
Performance Shares
Earned:             

Average ROIC

(Weighted 25%)

             Minimum    Target    Maximum              xx%    xx%    xx%     

Diluted Cumulative EPS before
Charges/Gains (Weighted 75%)

  

% of Performance Shares Earned

   Minimum    $xx    0    25    50    Target    $xx    75    100    125   
Maximum    $xx    150    175    200



--------------------------------------------------------------------------------

   If Company performance falls between two goals, the number of Performance
Shares to be paid will be interpolated between the two applicable goals.
Adjustments:    Appropriate and equitable adjustments (which may be increases or
decreases) shall be made to the Performance Goals by the Compensation Committee
of the Company’s Board of Directors as provided in Section 10 of the Award
Agreement; provided that, except as permitted by Section 162(m) of the Internal
Revenue Code, no adjustment shall be made which would result in an increase in
the Holder’s compensation if the Holder’s compensation is subject to the
limitation on deductibility under Code Section 162(m), for the year with respect
to which the adjustment occurs.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [Grant Date] Performance Share Award Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Holder” a performance stock award subject to the
terms and conditions of the Fortune Brands Home & Security, Inc. 2013 Long-Term
Incentive Plan (the “Plan”) and this Agreement (collectively, the “Award”). The
date of the grant, the number of shares of Common Stock of the Company to be
paid to Holder under the Award (“Performance Shares”), the minimum, target and
maximum goals (“Performance Measures”) and the period during which the
Performance Measures may be achieved (the “Performance Period”), are provided in
a separate notice outlining specifics of the Award (the “Award Notice”) and on
the Plan’s online administrative system. Capitalized terms not defined in this
Agreement have the meanings specified in the Plan.

1.    Number of Shares Payable Pursuant to Award. Subject to the certification
by the Committee and except as otherwise provided in this Agreement, the number
of Performance Shares payable to Holder shall be determined based on the
satisfaction of the Performance Measures as set forth in the Award Notice;
provided, however, that no Performance Shares shall be payable for the
Performance Period if the actual achievement of the Performance Measures is less
than the minimum Performance Measures established for the Performance Period.
Any Performance Shares that become payable to Holder under this Award will be
issued to Holder (or, in the event of Holder’s death or termination due to
Disability, Holder’s appointed and qualified executor or other personal
representative) by the Company as soon as practicable following: (i) the end of
the Performance Period; and (ii) the certification by the Committee of the
Company’s achievement of the Performance Measures (but in any event no later
than sixty (60) days following the end of the Performance Period). In addition,
no fractional shares will be delivered.

2.    Termination of Employment During the Performance Period.

(a)    In the event of Holder’s death during the Performance Period, Holder’s
beneficiary or estate (as applicable) will be entitled to receive, as soon as
practicable following the certification of performance by the Committee
following the end of the Performance Period (as described in Section 1 above), a
payment of the number of shares of Company Common Stock, if any, that would have
otherwise been payable to Holder had Holder’s death not occurred prior to the
end of the Performance Period, based upon actual performance during the entire
Performance Period.

(b)    In the event of Holder’s Retirement or termination due to Disability
(each as defined below) during the Performance Period but after the one-year
anniversary of the Grant Date (as specified in the Award Notice), Holder will be
entitled to receive, as soon as practicable following the certification of the
Company’s performance by the Committee following the end of the Performance
Period (as described in Section 1 above), a payment of



--------------------------------------------------------------------------------

the number of shares of Company Common Stock, if any, that would have otherwise
been payable to Holder had Holder’s employment not terminated prior to the end
of the Performance Period, based upon actual performance during the entire
Performance Period. Notwithstanding the foregoing, in the event of a Change in
Control (as described in Section 4 below), Holder will receive the number of
shares determined under Section 4 of this Agreement, as applicable, and not this
Section 2, even if Holder is eligible for Retirement when Holder’s employment
terminates, and payment will be made at the time specified in Section 4. For
purposes of this Award, (i) “Retirement” means Holder’s termination of
employment (other than for Cause as described below) on or after attaining age
55 and completing five (5) years of service with the Company or its predecessors
or affiliates; and (ii) Holder will have a “Disability” if Holder is receiving
benefits under the long-term disability plan maintained by Holder’s employer at
the time of Holder’s termination of employment.

(c)    If the Holder’s employer terminates Holder’s employment for Cause (as
defined below) at any time prior to the certification by the Committee of the
Company’s achievement of the Performance Measures, then the Award will be
forfeited and terminated immediately upon such termination of employment. For
purposes of this Award, “Cause” has the same meaning as specified in any
employment or other written agreement between Holder and Holder’s employer
regarding benefits upon termination of employment (“Termination Agreement”),
provided that if Holder is not a party to a Termination Agreement that contains
such definition, then Cause shall mean termination of employment for:
(A) dishonesty or fraud; (B) commission of any act, or omission to act, that
causes or may cause damage or detriment to the business, employees, property or
reputation of the Company or its Subsidiaries; (C) dereliction of duty;
(D) gross misconduct, gross negligence or gross malfeasance; or (E) violation of
the code of conduct and/or personnel policies of the Company or its
Subsidiaries.

(d)    Except as otherwise provided in Section 4 below, if Holder’s employment
terminates during the Performance Period for any reason other than death,
Disability, or Retirement, the Award will be canceled as of Holder’s termination
date and Holder will not be entitled to any payment of Performance Shares.

(e)    For the purposes of this Agreement, (i) a transfer of Holder’s employment
from the Company to a Subsidiary or vice versa, or from one Subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of the Company or a Subsidiary
during such leave of absence (but not beyond Holder’s separation from service
within the meaning of Section 409A of the Code if this Award is deemed to be
subject to said Section, using a 29-month period rather than 6-months per U.S.
Treasury Regulation §1.409A-1(h)(1)(i) for a leave of absence due to any
medically determinable physical or mental impairment as contemplated under such
section).

3.    Dividend Equivalents. Holder will be entitled to receive dividend
equivalents with respect to the Award to the extent that the Company pays
dividends on Company Common Stock during the Performance Period. Such dividend
equivalents will be equal to the



--------------------------------------------------------------------------------

cash dividends (if any) that would have been paid to Holder for the shares of
Common Stock subject to the Award had such shares been issued and outstanding on
the dividend record date occurring during the Performance Period. Dividend
equivalents (if any) will be subject to the same vesting conditions as the
Performance Shares and will be paid to Holder in cash at the same time as the
shares of Common Stock subject to the Award are delivered.

4.     Termination without Cause or for Good Reason Following Change in Control.
In the event of a Change in Control, the Award will become subject to
Section 5.8 of the Plan. In the event that the Performance Shares remain
outstanding following a Change in Control and Holder’s employment is terminated
following a Change in Control but prior to the end of the Performance Period
either: (i) by the Company other than for Cause, or (ii) by Holder for “Good
Reason” (as defined below), the Award will become nonforfeitable and will be
paid to the Holder, subject to Section 19 of this Agreement, within sixty
(60) days following the date Holder’s employment terminates assuming that the
target Performance Measures under the Award for the entire Performance Period
had been achieved; provided, however, if the Award is considered “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code) and
(x) the Change in Control was not a “change in control event” within the meaning
of Section 409A of the Code or (y) the termination of employment occurred more
than two years following the occurrence of such “change in control event,” then
the Award shall be paid to the Holder at the time specified in Section 1 of the
Agreement. For purposes of this Award, “Good Reason” will have the same meaning
as such term has under any Termination Agreement, provided that if Holder is not
a party to any Termination Agreement that contains such definition, then Good
Reason shall mean the Holder’s termination of the Holder’s employment for any of
the following reasons without the Holder’s consent: (A) a material diminution in
the Holder’s duties, responsibilities and status as in effect immediately
preceding the Change in Control; (B) a material reduction in the Holder’s base
salary as in effect immediately preceding the Change in Control; or
(C) requiring Holder to relocate to an office more than 50 miles from the
offices at which the Holder was based immediately preceding the Change in
Control, except for required travel on Company business to an extent
substantially consistent with Holder’s position; provided, however, that in
order to terminate Holder’s employment for Good Reason, Holder must (x) provide
written notice of his or her intent to terminate employment within 30 days
following the initial existence of the event or circumstance giving rise to Good
Reason, (y) the Company must be provided an opportunity to cure the event or
circumstance giving rise to “Good Reason for a period of 30 days; and (z) if not
cured, the Holder must terminate his or her employment due to Good Reason within
30 days following the expiration of the Company’s cure period.

5.    No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the Performance Shares unless and until such shares have been recorded on
the Company’s official stockholder records as having been issued or transferred
to Holder in the form of Common Stock of the Company.

6.    Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the



--------------------------------------------------------------------------------

payment, delivery or issuance of Performance Shares, the shares of Common Stock
subject to the Award may not be delivered, in whole or in part, unless such
listing, registration, qualification, consent, approval or other action has been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to obtain and maintain any such
listing, registration, qualification, consent, approval or other action.

7.    Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding Performance Shares may be cancelled, and
the Company may require Holder to return shares of Common Stock (or the value of
such stock when originally paid to Holder), dividend equivalents (if any) issued
under this Award and any other amount required by applicable law to be returned,
in the event that such repayment is required in order to comply with the
Company’s clawback policy or any laws or regulations relating to restatements of
the Company’s publicly-reported financial results.

8.    Nontransferability. This Award may not be transferred, assigned, pledged
or hypothecated in any manner, by operation of law or otherwise by Holder, other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

9.    Tax Withholding. As a condition to the delivery of shares of Common Stock,
Holder must, upon request by the Company, pay to the Company such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Award. If Holder fails
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount payable
by the Company to Holder, including regular salary or bonus payments. Holder may
elect to satisfy his or her obligation to advance the Required Tax Payments by
any of the following means: (a) a cash payment to the Company; (b) delivery to
the Company (either actual delivery or by attestation procedures established by
the Company) of previously owned whole shares of Common Stock having an
aggregate Fair Market Value (as defined below), determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments; (c) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments;
or (d) any combination of (a), (b) and (c). Shares of Common Stock may not have
an aggregate Fair Market Value in excess of the amount determined by applying
the maximum statutory withholding rate in the applicable jurisdiction. The
number of shares to be delivered to the Company or withheld from the Holder
shall be determined by applying the maximum statutory withholding rate, if the
Holder makes such an election. For purposes of this Award, “Fair Market Value”
as of any date means the value determined by reference to the closing price of a
share of Common Stock as finally reported on the New York Stock Exchange for the
trading day immediately preceding such date. Any fraction of a share of Common
Stock which would be required to satisfy any Required Tax Payment will be
disregarded and the remaining amount due must be paid in cash by Holder. No
share of Common Stock will be issued or delivered until the Required Tax
Payments have been satisfied in full.



--------------------------------------------------------------------------------

10.    Adjustments.

(a)     In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the Award will be equitably adjusted
by the Committee, such adjustment to be made in accordance with Section 409A of
the Code, to the extent applicable. The decision of the Committee regarding any
such adjustment is final and binding.

(b)     Subject to Section 162(m) of the Code, appropriate and equitable
adjustments (which may be increases or decreases) will be made by the Committee
to the Performance Measures to take into account changes in law or to reflect
the inclusion or exclusion of the impact of extraordinary or unusual items,
events or circumstances, including, but not limited to (i) changes in laws,
regulations and accounting principles; (ii) actuarial gains or losses related to
defined benefit plan accounting; and (iii) impairment and restructuring related
changes.

11.    No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company, any Subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any Subsidiary or any affiliate of the Company to
terminate the employment of any person at any time for any reason.

12.    Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Holder, benefits Holder is not otherwise entitled to, Holder agrees
to the following restrictive covenants:

(a)    Confidential Information. Holder acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Holder
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Holder agrees that during his/her employment and for three
years following the end of Holder’s employment (for whatever reason), Holder
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. Nothing in this
Agreement is intended to prohibit any activity by Holder which is protected by
law. The obligations of this Agreement (including, but not limited to the
confidentiality obligations) do not prohibit Holder from reporting any event
that Holder reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), cooperating in
an investigation conducted



--------------------------------------------------------------------------------

by such a government agency, or disclosing to such a government agency any
Confidential Information that is lawfully acquired by Holder and that Holder
reasonably and in good faith believes is relevant to the matter at issue.

(b)    Non-Competition. Holder agrees that he/she will not, directly or
indirectly, for a period of 12 months after the end of Holder’s employment (for
whatever reason), engage in a Prohibited Capacity within the Restricted Area on
behalf of a business that manufactures, distributes, offers, sells or provides
any Competing Products. “Competing Products” means any products and/or services
that are similar in function or purpose to those offered by the Company and its
Subsidiaries and as to which Holder had Involvement. “Involvement” means to have
responsibilities, provide supervision, engage in dealings or receive
Confidential Information about during the last two (2) years immediately
preceding the end of Holder’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same or similar capacity or function that
Holder worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Holder had Involvement.

(c)    Non-Solicitation of Customers. Holder agrees that he/she will not,
directly or indirectly, during his/her employment and for a period of 12 months
after the end of his/her employment (for whatever reason), solicit, induce or
attempt to induce (or assist others to solicit) any customers or prospective
customers of the Company and its Subsidiaries to cease doing business with the
Company and its Subsidiaries or to buy a Competing Product. The prohibition in
this Section 12(c) only applies to customers and prospective customers with
which Holder had Involvement.

(d)    Non-Solicitations of Employees. Holder agrees that he/she will not,
directly or indirectly, for a period of 12 months after the end of his/her
employment (for whatever reason), solicit (or assist another in soliciting),
induce, employ or seek to employ any individual employed by Company and/or its
Subsidiaries. Where an additional restriction is required to enforce the
foregoing, Holder’s non-solicitation obligation is limited to employees with
whom Holder had Involvement.

(e)    Reasonableness of Restrictions. Holder acknowledges that the temporal,
activity and geographic limitations of Sections 12(a), (b), (c) and (d) above
are reasonable in scope and narrowly constructed so as to protect only the
Company and its Subsidiaries’ legitimate protectable interests, and will not
prohibit Holder from obtaining meaningful employment following the end of
Holder’s employment.

(f)    Tolling of Restrictive Period. The periods described in Sections 12(a),
(b), (c) and (d) above shall not run during any period of time in which the
Holder is in violation of this paragraph, and shall toll during any such period
of violation. If Holder resides in and is subject to the laws of Wisconsin, then
this paragraph shall not apply.

(g)    General. (i) Before accepting new employment, Holder will advise any such
future employer of the restrictions in this Agreement. Holder agrees that the
Company and its Subsidiaries may advise any such future employer or prospective
employer of this



--------------------------------------------------------------------------------

Agreement and their position on the potential application of this Agreement
without such giving rise to any legal claim. (ii) The obligations in this
Agreement shall survive the termination of Holder’s employment and shall,
likewise, continue to apply and be valid notwithstanding any change in Holder’s
employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The Subsidiaries are
third party beneficiaries of the Agreement and may enforce the Agreement without
the need for further consent or agreement by the Holder. (iv) If either party
waives his, her, or its right to pursue a claim for the other’s breach of any
provision of the Agreement, the waiver will not extinguish that party’s right to
pursue a claim for a subsequent breach. (v) This Agreement shall not be
construed to supersede or replace any prior agreements containing
confidentiality, nondisclosure, non-competition and non-solicitation provisions.
Rather, the restrictions in this Agreement shall be read together with such
prior agreements to afford the Company and its Subsidiaries the broadest
protections allowed by law. (vi) If a court finds any of the Agreement’s
restrictions unenforceable as written, the parties agree the court is authorized
and expected under the terms of this Agreement to revise the restriction (for
the jurisdiction covered by that court only) so as to make it enforceable, or if
such revision is not permitted then to enforce the otherwise unreasonable or
unenforceable restriction to such lesser extent as would be deemed reasonable
and lawful within that jurisdiction.

13.    Decisions of Board or Committee. The Board or the Committee has the right
to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

14.    Successors. This Agreement is binding upon and will inure to the benefit
of any successor or successors of the Company and any person or persons who,
upon the death of Holder, may acquire any rights in accordance with this
Agreement or the Plan.

15.    Notices. All notices, requests or other communications provided for in
this Agreement will be made, if to the Company, to Fortune Brands Home &
Security, Inc., Attn. General Counsel, 520 Lake Cook Road, Deerfield, Illinois
60015, and if to Holder, to the last known mailing address of Holder contained
in the records of the Company. All notices, requests or other communications
provided for in this Agreement will be made in writing either (a) by personal
delivery; (b) by facsimile or electronic mail with confirmation of receipt;
(c) by mailing in the United States mails; or (d) by express courier service.
The notice, request or other communication will be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the intended party if by United States mail or
express courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it will be deemed to be received on the next succeeding business day of the
Company.

16.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.



--------------------------------------------------------------------------------

17.    Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

18.    Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Holder, stock ownership guidelines established by the Company.

19.    Section 409A. Any payment of Performance Shares to the Holder pursuant to
this Agreement is intended to be exempt from Section 409A of the Code to the
maximum extent possible as a short-term deferral pursuant to Treasury Regulation
§1.409A-1(b)(4). However, if this Agreement and the Award are not so exempt,
then this Agreement and Award are intended to comply with the requirements of
Section 409A of the Code and will be interpreted and construed consistently with
such intent. In the event the terms of this Agreement would subject Holder to
taxes or penalties under Section 409A of the Code (“409A Penalties”), Holder and
the Company will cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
will the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. To the extent any amounts under
this Agreement are payable by reference to Holder’s “termination of employment,”
such term will be deemed to refer to Holder’s “separation from service,” within
the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Agreement, if Holder is a “specified employee,” as defined in Section 409A
of the Code, as of the date of Holder’s separation from service, then to the
extent any amount payable to Holder (a) is payable upon Holder’s separation from
service, and (b) under the terms of this Agreement would be payable prior to the
six-month anniversary of Holder’s separation from service, to the extent that
payment under this Agreement is otherwise subject to the provisions of Section
409A of the Code, such payment will be delayed until the earlier to occur of:
(x) the six-month anniversary of Holder’s separation from service and (y) the
date of Holder’s death. If any applicable payment period begins in one calendar
year and ends in the following calendar year, Holder shall not have the right to
designate the year of the payment.

20.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.